16‐222‐cv 
Loeza, et al. v. JPMorgan Chase & Co., et al. 

                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 

              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 8th day of September, two thousand sixteen. 

PRESENT:             RALPH K. WINTER, 
                     DENNY CHIN, 
                     CHRISTOPHER F. DRONEY, 
                                                         Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
MARY LOEZA, MATT WARD, CARMINA  
MCCORMACK, 
                                                         Plaintiﬀs‐Appellants, 

GREGORY SCRYDOFF, Individually and on behalf  
of all others similarly situated, 

                                                        Plaintiﬀs, 

                      v.                                                                        16‐222‐cv 
 
JOHN DOES 1‐10, JOHN DOES 1‐100, BERNADETTE J. 
ULISSI, DAVID C. NOVAK, STEPHEN B. BURKE, LEE R. 
RAYMOND, WILLIAM WELDON, JAMES DIMON, INA 
R. DREW, NORMAN CORIO, SALLY DURDAN, 
JPMORGAN RETIREMENT PLAN, JPMORGAN 
COMPENSATION 7 MANAGEMENT DEVELOPMENT 
COMMITTEE, JPMORGAN CHASE 401(K) SAVINGS 
PLAN, SELECTION COMMITTEE, 
                                                         Defendants, 
                                                          
JPMORGAN CHASE & CO., JPMORGAN CHASE 
BANK, N.A., DOUGLAS L. BRAUNSTEIN, JOHN 
WILMOT, 
                                                         Defendants‐Appellees. 
                                                          
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

FOR PLAINTIFFS‐APPELLANTS:                                   SAMUEL E. BONDEROFF (Jacob H. 
                                                             Zamansky, on the brief), Zamansky LLC, New 
                                                             York, New York. 

FOR DEFENDANTS‐APPELLEES:                                    RICHARD C. PEPPERMAN, II (M. David 
                                                             Possick, Daryl A. Libow, on the brief), Sullivan 
                                                             & Cromwell LLP, New York, New York and 
                                                             Washington, D.C.  


                    Appeal from the United States District Court for the Southern District of 

New York (Daniels, J.). 

                    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.  

                    Plaintiﬀs‐appellants appeal a January 11, 2016 judgment of the district 

court dismissing this putative class action against defendants‐appellees.  The Fourth 

Amended Complaint (the ʺComplaintʺ) alleges that certain fiduciaries of the JPMorgan 

Chase & Co. 401(k) Savings Plan (the ʺPlanʺ) breached the duty of prudence owed to 

Plan participants under the Employee Retirement Income Security Act (ʺERISAʺ), 

29 U.S.C. § 1001 et seq.  By an opinion and order entered January 8, 2016, the district 



                                                               ‐ 2 ‐ 
court granted defendantsʹ motion to dismiss the Complaint under Federal Rule of Civil 

Procedure 12(b)(6) on the grounds that the Complaint failed to satisfy the applicable 

pleading requirements articulated by the Supreme Court in Fifth Third Bancorp v. 

Dudenhoeﬀer, 134 S. Ct. 2459 (2014).  We review de novo a district courtʹs grant of a 

motion to dismiss.  Fink v. Time Warner Cable, 714 F.3d 739, 740‐41 (2d Cir. 2013).  We 

assume the partiesʹ familiarity with the Complaint, procedural history, and issues on 

appeal. 

              Plaintiﬀs are current and former employees of defendant‐appellee 

JPMorgan Chase & Co. (ʺJPMorganʺ) who participated in the Plan and invested portions 

of their retirement in the JPMorgan Chase Common Stock Fund (the ʺFundʺ).  The Fund 

invests primarily in JPMorgan common stock, and thus it is an employee stock 

ownership plan under ERISA. 

              The Complaint alleges that defendants, who are JPMorgan corporate 

insiders and named fiduciaries of the Plan, were imprudent in failing to prevent the 

Fund from purchasing JPMorgan stock at a price inflated by alleged securities fraud 

related to certain trading activities undertaken by the firmʹs Chief Investment Oﬃce 

(the ʺCIOʺ).  Specifically, it is alleged that defendants‐appellees Douglas Braunstein and 

James Wilmot knew that the CIO had taken risky trading positions and helped it 

circumvent JPMorganʹs internal risk controls.  Such facts allegedly should have been 




                                            ‐ 3 ‐ 
publicly disclosed under the federal securities laws.  Their belated disclosure allegedly 

caused JPMorganʹs stock price to fall by approximately 16% in one day. 

              Plaintiﬀs allege that Braunstein and Wilmot could have discharged their 

duty of prudence and prevented harm to the Fund either by freezing its purchases of 

JPMorgan stock or publicly disclosing the CIO‐related securities fraud.  The Complaint 

further alleges that these remedial measures would not have caused the Fund more 

harm than good because ʺthe longer a fraud goes on, the more painful the [stock price] 

correction would be, as experienced finance executives like Wilmot and Braunstein 

reasonably should have known,ʺ J. App. at 59, and ʺ[t]he longer [Wilmot and 

Braunstein] allowed Plan participants to be harmed by JPMorganʹs fraud, the greater 

the harm to Plan participants [they] permitted,ʺ J. App. at 118. 

              The district court concluded that the Complaint failed to plausibly allege 

that a prudent fiduciary could not conclude that freezing purchases or disclosing the 

alleged securities fraud would cause the Fund ʺmore harm than good,ʺ as is required to 

be alleged by Fifth Third Bancorp, 134 S. Ct. at 2473, and Amgen Inc. v. Harris, 136 S. Ct. 

758 (2016) (per curiam).  It dismissed the Complaint on that ground.  Plaintiﬀs appeal, 

arguing that the Complaint satisfies the ʺmore harm than goodʺ prong of Fifth Third 

Bancorp. 

              We have reviewed the Complaintʹs allegations in this regard and conclude 

that they are wholly conclusory and materially indistinguishable from the allegations 



                                             ‐ 4 ‐ 
that the Supreme Court found insuﬃcient in Amgen.  See 136 S. Ct. at 759‐60.  Therefore, 

the district court properly dismissed the Complaint.  See Ashcroft v. Iqbal, 556 U.S. 662, 

678 (2009) (ʺThreadbare recitals of the elements of a cause of action, supported by mere 

conclusory statements, do not suﬃce [to defeat a Rule 12(b)(6) motion].ʺ). 

              We have reviewed plaintiﬀsʹ remaining arguments and conclude they are 

without merit.  Accordingly, we AFFIRM the judgment of the district court.   

                                           FOR THE COURT: 
                                           Catherine OʹHagan Wolfe, Clerk 




                                            ‐ 5 ‐